Citation Nr: 1409672	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  09-49 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to June 1972 and from May 1976 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The September 2008 rating decision granted the Veteran's claim of entitlement to service connection for PTSD and assigned a 50 percent rating, effective October 29, 2007.  The Veteran appealed the assigned disability rating and, in an October 2013 rating decision from the RO in North Little Rock, Arkansas, a Decision Review Officer increased the rating to 70 percent, effective October 29, 2007.

In his November 2009 substantive appeal, the Veteran requested a videoconference hearing at his local RO before a Member of the Board.  His accredited representative withdrew this request in writing in February 2014.


FINDING OF FACT

In February 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's accredited representative that the Veteran wished to withdraw his claim of entitlement to an increased rating for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, or his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. In the present case, the Veteran has withdrawn this appeal via a February 2014 letter from his accredited representative.  This letter states that, in addition to withdrawing his hearing request, the Veteran "is also requesting all appeals be withdrawn for the issue of Post Traumatic Stress Disorder.  The veteran was recently awarded Permanent and Total."  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


